     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9
                                        UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
                                               SACRAMENTO DIVISION
12
13                                                     ) Case No.: 2:19-cv-00745-EFB
     ROBERT A. CROWE,                                  )
14                                                     ) STIPULATION AND PROPOSED ORDER
                       Plaintiff,                      ) FOR AN EXTENSION OF TIME
15                                                     )
              vs.                                      )
16                                                     )
                                                       )
17   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
18                                                     )
                                                       )
19                     Defendant.
20
21            IT IS HEREBY STIPULATED, by and between the parties, through their respective
22   counsel of record, that Defendant’s time for responding to Plaintiff’s Motion for Summary
23   Judgment be extended from October 30, 2019, to November 29, 2019. This is Defendant’s first
24   request for an extension of time to respond to Plaintiff’s motion. Defendant requests this
25   extension due to an extremely heavy workload, including more than one-hundred (100) active
26   cases in district court. The parties further stipulate that the Court’s Scheduling Order shall be
27   modified accordingly.
28


     Stip. & Prop. Order for Ext.; 2:19-cv-00745-EFB    1
                                                             Respectfully submitted,
 1
 2   Dated: October 29, 2019                                 /s/ John David Metsker*           .
                                                             John David Metsker
 3                                                           (*By email authorization)
                                                             Attorney for Plaintiff
 4
 5
     Dated: October 29, 2019                                 McGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                       By:   /s/ Michael K. Marriott
 8                                                           MICHAEL K. MARRIOTT
                                                             Special Assistant U.S. Attorney
 9
                                                             Attorneys for Defendant
10
11
12
                                                             ORDER
13
14
     APPROVED AND SO ORDERED.
15
     DATED: October 29, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:19-cv-00745-EFB            2
